Citation Nr: 1423675	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  04-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a finding of total disability based on individual unemployability (TDIU).

(The issue of revision of a January 4, 1985, Board of Veterans' Appeals (Board) decision on the basis of clear and unmistakable error (CUE) is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-At-Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from September 1964 to September 1968.

This matter comes before the Board on appeal from a June 2002 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied entitlement to TDIU.  

The issue has been before the Board on multiple occasions;  most recently, in May 2012 the Board denied entitlement to TDIU.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (CAVC or the Court), which in November 2012, on the basis of a Joint Motion to Vacate and Remand, vacated the denial and remanded the matter to the Board for further appellate consideration.

The Board notes that the Veteran and his wife testified at a June 2006 hearing held at the RO; a transcript of the hearing is associated with the claims file.  The Veterans Law Judge who presided over that hearing is no longer employed by the Board.  By regulation, the Judge who conducts the hearing must participate in the adjudication of the claim.  38 C.F.R. § 707.  The Veteran would therefore normally be offered a new hearing; prior to any contact by the Board, however, the Veteran stated that he did not desire a hearing.


FINDING OF FACT

In a decision issued simultaneous with this one, the Board granted the Veteran's motion for revision of a January 1985 decision and restored entitlement to TDIU effective from August 1, 1983.  


CONCLUSION OF LAW

The criteria for dismissal of the appeal for entitlement to TDIU are met.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

In a separate Board decision, the Board has determined that a January 4, 1985, decision must be revised due to the presence of CUE.  The effect of this revision is to restore entitlement to TDIU as of August 1, 1983.  Therefore, as entitlement to the benefit sought in connection with the current appeal is in fact already established, there is no question or controversy remaining for the Board to consider.  The Veteran's appeal for entitlement to TDIU has been rendered moot by the restoration.


ORDER

The appeal for entitlement to TDIU is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


